FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                     August 23, 2011
                      UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                   TENTH CIRCUIT                      Clerk of Court



 In re: KENT EDWIN FICKEN;
 ROBERTA PAULINE FICKEN,
                                                            No. 10-1276
           Debtors.
 ___________________________
 KENT EDWIN FICKEN; ROBERTA                            (BAP No. 09-042-CO)
 PAULINE FICKEN,

                Plaintiffs - Appellees,

    v.

 INTERNAL REVENUE SERVICE,

                Defendant - Appellant.


                                          ORDER


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.



         This matter is before the court to correct a clerical error in the Order and

Judgment issued August 22, 2011. The corrected Order and Judgment is filed

nunc pro tunc to the original filing date, and is attached to this order.

                                          Entered for the Court




                                          Elisabeth A. Shumaker, Clerk
                                                                         FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    August 22, 2011
                      UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                  TENTH CIRCUIT                      Clerk of Court



 In re: KENT EDWIN FICKEN;
 ROBERTA PAULINE FICKEN,
                                                           No. 10-1276
           Debtors.
 ___________________________
 KENT EDWIN FICKEN; ROBERTA                           (BAP No. 09-042-CO)
 PAULINE FICKEN,

                Plaintiffs - Appellees,

    v.

 INTERNAL REVENUE SERVICE,

                Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.



         The dispositive legal issue in this appeal has been resolved by this court’s

opinion in United States v. Dawes, No. 09-3129, 2011 WL 2450930 (10th Cir.


         *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
June 21, 2011). We REVERSE the judgment of the Bankruptcy Appellate Panel

with directions to REMAND this matter to the bankruptcy court for further

proceedings consistent with that opinion.


                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -2-